Citation Nr: 1611237	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to the Veteran's service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955 and from November 1955 to November 1958.

This matter comes before the Board comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge in February 2016.  A transcript of that proceeding is of record. 

The issues of whether new and material evidence has been received to reopen the previously denied claims for posttraumatic stress disorder, a back disability, and bilateral knee disabilities have been raised by the record in a February 2016 VA Form 21-5236EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided VA examinations in January 2010 and April 2012; however, the Board finds that the examination reports are inadequate for adjudicating the claim.  In the January 2010 examination report, the examiner noted that the Veteran reported ringing in his ear for the last 30 plus years.  The Veteran reported a bilateral banging sound that occurred a couple times per month in both years.  The examiner stated that hearing noises a few times a month was not unusual or out of the ordinary.  Therefore, based on the frequency of the tinnitus occurrences, it was the examiner's opinion that the Veteran's reported tinnitus was not related to the Veteran's military noise exposure and was more likely a result of another condition or factor.  With regard to the April 2012 VA examination report, the Board initially notes that the examiner indicated that the Veteran's claims file was not reviewed, but his VA treatment records were reviewed.  The examiner noted that the Veteran reported hearing a quick low pitched ringing, which he described as a gust of wind in both ears.  The examiner stated that his symptoms began approximately a year after service and that he heard a banging noise a couple times per month.  The examiner opined that the Veteran's complaints were consistent with transient head noise and did not warrant a diagnosis of sensorineural tinnitus.  Therefore, it was the examiner's opinion that the Veteran did not have tinnitus caused by or a result of his military noise exposure.  

The Board finds that the examiners' negative etiological opinions are inadequate.  With regard to the January 2010 opinion, the examiner opined that the Veteran reported hearing noises a few times a month was not unusual or out of the ordinary and therefore this Veteran's tinnitus was less likely caused or a result of his military noise exposure.  While the examiner acknowledged that the Veteran had tinnitus, his only rationale for his negative opinion was that the Veteran's tinnitus frequency was not unusual.  The examiner did not address the Veteran's in-service noise exposure, his reported onset of symptoms, or explain what frequency of symptoms would be consistent with tinnitus due to noise exposure.  With regard to the April 2012 opinion, while the examiner opined that the Veteran's symptoms were more consistent with transient head noise than sensorineural tinnitus, in rendering the opinion the examiner did not review the claims file, which contained pertinent evidence including the January 2010 examination report and the Veteran's lay statements.  Additionally, the examiner did not explain why the Veteran's reported symptoms were more consistent with transient head noise than tinnitus, and did not opine whether the Veteran's diagnosed transient head noise was related to service.  As the VA opinions of record are inadequate, on remand an addendum opinion should be obtained. 
Additionally, the Board finds that there may be outstanding private treatment records.  A March 2011 treatment record from University of Texas Medical Branch (UTMB) indicated that the Veteran had a follow up appointment scheduled in six months.  To date, records of that scheduled appointment have not been associated with the record.  Accordingly, on remand, reasonable efforts must be made to obtain any outstanding private treatment records. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, to include all treatment records dated from March 2016 to present.  All efforts to obtain these records must be documented in the claims file.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to any disability on appeal, to include updated records from UTMB.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If records are identified but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the records available, and (4) that if the missing records are later obtained, the claim may be readjudicated.

3.  Thereafter, obtain an addendum opinion from the April 2012 examiner, or an appropriate substitute.  If the examiner determines that an additional examination is required to render the requested opinions, then one should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  Thereafter, the examiner should opine:

a.  Clearly identify the diagnosis appropriate for the specific type of noise described by the Veteran, e.g., tinnitus or transient head noise.

In so doing, the examiner should provide a detailed rationale in support of the conclusion, to include explaining any difference with regard to symptom frequency and onset of "transient head noise" and "sensorineural tinnitus." 

In so opining, the examiner should acknowledge the diagnoses of record and reconcile his or her opinions with the prior January 2010 and April 2012 diagnoses.

b.  State whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's ear noise diagnosis manifested during service, within one year of his separation from service, or is otherwise etiologically related to service, including his conceded noise exposure.

In addressing likelihood that Veteran's current tinnitus or transient head noise was caused by in-service noise exposure as opposed to some other cause, the examiner should discuss medically known or theoretical causes of tinnitus and / or transient head noise and describe how tinnitus and / or transient head noise due to noise exposure generally presents or develops, as distinguished from how tinnitus or transient head noises from other causes develop.

c.  If the above opinion is negative, then the examiner is requested to opine whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's ear noise diagnosis was caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected bilateral hearing loss.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Finally, readjudicate the issue on appeal.  If any benefit sought remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).











_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





